                                    Jeremy L. Friedman
                                      Attorney at Law

                                    2801 Sylhowe Road
                                    Oakland, CA 94602
                                510-530-9060 - Fax 530-9087

               CONFIDENTIAL SETTLEMENT COMMUNICATION1

October 20, 2017

Amanda Bolliger Crespo            VIA ELECTRONIC COMMUNICATION ONLY
Grube, Brown and Geitd, LLP
601 Montgomery Street, Suite 1150
San Francisco, CA 94111

       RE:    Gamble v. Kaiser Foundation Health Plan, et al., No. RG16826717
              Alameda County Superior Court

Dear Amanda

       After several rounds of pleading battles, this litigation is set to enter a new phase.
In light of Kaiser’s position on the demurrers and the motion to strike, in order to address
Kaiser’s systemic problem of race discrimination in employment, Lunell Gamble is ready
to prosecute this case as a class action. Following on the heels of the Hill litigation, we
were surprised to find Kaiser insisting on the class mechanism. And yet, as I have come
to know in my own litigations against Kaiser for employment discrimination, how the
employer chooses to spend time and resources on defense is a realm beyond the plaintiff’s
sphere of influence. What Ms. Gamble and her counsel can influence is our own
commitment to the litigation.

        It would make economical sense – in terms of Kaiser’s interests – to attempt in
good faith to reach a settlement of Ms. Gamble’s litigation claims before the prosecution
of class claims. Ms. Gamble’s valuation of her individual damage claims will only be
strengthened by the information learned on class claims. More importantly, even if Ms.
Gamble’s damage demands were likely to stay in the same or similar ballpark, our
attorneys’ fees and costs will increase dramatically. In order to resolve this litigation
through a settlement, Kaiser will need to reach agreement with my client on her damages,
and independently pay reasonable statutory attorneys’ fees under FEHA – either through
a settlement with the attorneys or the court’s adjudication.



       1
        Privilege claimed to the extent of Rule 408 of the Federal Rules of Civil Procedure. This
settlement demand is not made in association with or pursuant to the parties’ mediation.
Confidential Settlement Communication
Amanda Crespo, Esq.
Gamble v. Kaiser Foundation Health Plan, et al.
October 20, 2017
Page 2


       To date, after opposing Kaiser’s motions, the drafting of pleadings and the
participation in a mediation, my time is only slightly above 200 hours. As you know
from attorney time records in the Hill case, even though I am efficient in my work on
Kaiser litigation, I am likely to spend thousands of hours in the prosecution of a class
action. For these reasons, we wanted to present Kaiser with a written settlement offer of
Ms. Gamble’s claims, so it can decide whether it wants to resolve the litigation at this
stage.

       Our expert calculates Ms. Gamble’s economic losses to be close $392,000, which
includes $139,000 in past economic losses, plus $253,000 in future losses, running from
today. By the time Ms. Gamble’s claims go to trial or are settled at a later stage, much of
her future losses will move over to the past loss column. In addition, Ms. Gamble suffered
substantial emotional distress as a result of her unlawful termination after more than 16
years working as a loyal Kaiser employee. Such damages, as well as the possibility of
punitive damages, indicates that a high value for Ms. Gamble’s individual claims.

       In order to facilitate a settlement at this stage of the litigation, Ms. Gamble is
willing to settle her claim for damages at $190,000. Even though Ms. Gamble’s case is
one of the strongest in my extensive practice against Kaiser, this demand is consistent
with what has been demanded and paid by Kaiser in settlement. In fact, it is below the
amounts paid in settlement to employees with similar tenures at Kaiser.

       This demand will not remain open after Kaiser responds to the class action
complaint. Indeed, this offer of settlement is made expressly with the statement that Ms.
Gamble and I evaluate her claims to be worth substantially more than $190,000 in
settlement value. In any reasonable settlement negotiations, I would have expected Ms.
Gamble’s bottom line to be in excess of $250,000. That number is reasonable, in light of
the extent of Ms. Gamble’s damages, and the statistical evidence we know exists showing
Kaiser involuntarily terminates African American s out of proportion to their incumbency
in the work force. Nonetheless, in light of the current posture, Ms. Gamble is willing at
this moment to compromise her claims for $190,000.

       If Kaiser is interested in this settlement, I will negotiate attorneys’ fees or
cooperate to have the amount of reasonable fees under FEHA resolved by the Court. Even
with a full 2.0 contingent risk multiplier, at my current 2017 hourly rate, my fees would
be only $320,000. I would be willing to agree to a lower lodestar enhancement of 1.5 in
the event that Kaiser accepts Ms. Gamble’s demand by November 10, 2017.
Confidential Settlement Communication
Amanda Crespo, Esq.
Gamble v. Kaiser Foundation Health Plan, et al.
October 20, 2017
Page 3


        We would urge Kaiser to accept the demand made by Ms. Gamble at this stage,
rather than rely upon a bag of tricks it may intend to play on her in the future. Although
Kaiser may have hoped otherwise, at no point will the attorney and Ms. Gamble be in
conflict over settlement. Nor will I ever advise my client based upon my interest in fees,
or negotiate against her over settlement funds. If Kaiser is unwilling to consider
meaningful settlement offers at this time, our only option and obligation is to prosecute
the matter until it is fully resolved.

       Thank you for your attention to this matter.

                            Yours truly,

                            /s/Jeremy L. Friedman
                            Jeremy L. Friedman

JLF:wp
